865 F.2d 1267
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel BELL, Plaintiff-appellant,v.BRONSON PLASTICS, a division of Bronson Specialties, Inc., aMichigan Corporation, International Molders andAllied Workers Union, Local 120,Defendants-appellees.
No. 88-1306.
United States Court of Appeals, Sixth Circuit.
Jan. 9, 1989.

Before KEITH and KRUPANSKY, Circuit Judges;  and LAWRENCE P. ZATKOFF, District Judge*.
PER CURIAM.


1
Plaintiff-appellant, Daniel Bell (Bell), has appealed the decision of the district court granting summary judgment in favor of defendants-appellees, Bronson Plastics and the International Molders and Allied Workers Union, Local 120 (defendant-appellees), in this hybrid Sec. 301 action, pursuant to 29 U.S.C. Sec. 185, charging a breach of the collective bargaining agreement by Bronson and a breach of the Union's duty of fair representation.  The district court determined that there did not exist any genuine issues of material fact, and accordingly, granted summary judgment against Bell.


2
A review of Bell's assignments of error, the briefs of the parties and the arguments of counsel demonstrates that the district court properly concluded that Bronson had not breached the collective bargaining agreement nor had the union breached its duty of fair representation.  Accordingly, the grant of summary judgment in favor of the defendants-appellees is AFFIRMED for the reasons stated by District Judge Enslen in his order of February 29, 1988.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation